Citation Nr: 1103268	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-28 444	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to August 1946.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a September 2005 rating action that denied service 
connection for a bilateral thigh and hip disability, bilateral 
hearing loss, and tinnitus.

In June 2007, the Veteran testified at a hearing before a 
decision review officer at the RO.

In September 2009, this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

By decision of November 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By November 2010 rating action, the RO granted service connection 
for sacroiliac joint arthritis of each lower extremity.  This 
constitutes a full grant of the benefit sought on appeal with 
respect to the issue of service connection for a bilateral thigh 
and hip disability.

For the reasons expressed below, the matters remaining on appeal 
are again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).

In November 2009, the Board remanded this case to the RO to 
obtain a copy of an 11 February 2003 audiogram at the Fort Myers, 
Florida VA outpatient clinic which an audiological examination 
report indicated was available in the veteran's chart, but was 
not contained in the claims folder.  The record shows that the RO 
attempted to obtain a report of this audiogram, but it was not 
received.  The Board finds that equitable adjudication of this 
claim requires that the requested 2003 audiogram report be 
obtained and associated with the evidentiary record, inasmuch as 
the audiologist based his nexus opinion upon the findings 
contained therein.  Thus, the Board finds that this case must be 
remanded to the RO for continued efforts to obtain a report of 
the requested 2003 VA audiogram, noting that, under 38 C.F.R. 
§ 3.159(c)(2), efforts to obtain Federal records should continue 
until either the records are received or notification is provided 
that further efforts to obtain them would be futile.  
       
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should continue attempts to 
obtain a copy of the veteran's 11 February 
2003 audiogram from the Fort Myers, Florida 
VA outpatient clinic and the Bay Pines, 
Florida VA Healthcare System, as 
appropriate.  In requesting this record, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c)(2), 
which requires efforts to obtain Federal 
records to continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  All records and/or 
responses received should be associated 
with the claims folder. 

2.  If the records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  38 C.F.R. § 3.159 (e)(1).

3.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.  
   
4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.           
 
5.  If any benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

